Non-Final Office Action
Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The indication of allowability set forth in the previous action is withdrawn and prosecution is reopened in view of the following new ground of rejection. Accordingly, this application has been examined again with the following effect set forth herein:
Non-Final Rejection
35 U.S.C. § 251
The claim is rejected as being based upon a defective reissue declaration under 35 U.S.C. § 251 as set forth above. See 37 CFR § 1.175.
Improper Error in Declaration
The reissue oath/declaration filed with this application is defective (see 37 CFR § 1.175 and MPEP § 1414) because the error is marked as pertaining to a “defective specification or drawing” while the corresponding description pertains to a narrowing issue. Since the earlier reissue application also addressed a “defective specification or drawing”, that same error cannot again be used in this child reissue.
Indication that the error for which the reissue is based as being for reasons “of the patentee claiming more or less than he had the right to claim in the patent” would be acceptable and would persuasively overcome this rejection. 
Lack of Proper Assignee Consent
The reissue oath/declaration filed with this application is defective (see 37 CFR § 1.175 and MPEP § 1414) because the assignee consent that has been filed is a mere copy of the assignee consent that was submitted with the earlier application for reissue. MPEP 1410.02 states:
Where a continuation reissue application is filed with a copy of the assignee consent from the parent reissue application, and the parent reissue application is not to be abandoned, the copy of the consent is generally not adequate for the continuation reissue application. See MPEP § 1451, subsection II.A, for more information. Where a continuation reissue application is filed with a copy of the assignee consent from the parent reissue application, and the parent reissue application is, or will be abandoned, the copy of the consent should be accepted by the Office.
Other than the exception noted below, where a divisional reissue application is filed with a copy of the assignee consent from the parent reissue application, regardless of whether or not the parent reissue application is to be abandoned, the copy of the assignee consent should not be accepted. The copy of the consent from the parent does not indicate that the assignee has consented to the addition of the new invention of the divisional reissue application to the original patent, or to the addition of the new error correction of the continuation reissue application.
The reissue oath or declaration must be accompanied by a written consent of all assignees. If the reissue oath or declaration is filed but the assignee consent is lacking, the surcharge is required because, until the consent is filed, the reissue oath or declaration is defective, since it is not apparent that the signatures thereon are proper absent an indication that the assignees have consented to the filing. Although this application is a continuation that resulted from the restriction of an earlier application for reissue, the errors in which the reissue would be properly based is not a matter for which literal assignee consent was given. Therefore, a new assignee consent would be needed to overcome this ground of the rejection.
Replacement Drawings
Although new drawings are not required and are not being asked, when applicant does prepare new drawings, care must be exercised to avoid introduction of anything which could be construed to be new matter prohibited by 35 U.S.C. § 132 and 37 CFR § 1.121.
Any amended replacement drawing sheets should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR § 1.121(d).  If the examiner does not accept the changes, the applicant will be notified and informed of any required corrective action in the next Office Action.
Conclusion
The claim is rejected under 35 U.S.C. § 251.
Monday-Friday between 9AM-5PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Fox can be reached on 571-272-4456. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in the USA or CANADA) or 571-272-1000.

/DARLINGTON LY/
Primary Examiner, Art Unit 2914